                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                            Criminal No. 20-26 (SRN/HB)

UNITED STATES OF AMERICA,

                          Plaintiff,
            v.
                                                            ORDER FOR STAY
ANTHONY IRVING GLUESING SIMPSON,

                        Defendant.



LeeAnn Bell, Assistant United States Attorney, 300 South Fourth Street, Room 600,
Minneapolis, MN 55415, counsel for Plaintiff.

Philip G. Leavenworth, Leavenworth Law Office, 182 Star Circle, Vadnais Heights, MN,
55127, counsel for Defendant.


      This matter comes before the Court on the Government’s motion [Doc. No. 29]

pursuant to 18 U.S.C. § 3145(a) to stay the order of release issued by Magistrate Judge

Hildy Bowbeer on March 9, 2020 (Minutes [Doc. No. 28].) The Government’s request is

made pending a separate motion for revocation of the March 9, 2020 release order, which

by memorandum will provide a statement of the facts and reasons for the Government’s

motion and request for revocation. The Government represents that a motion and request

for revocation will be filed on or before March 11, 2020.




                                            1
For the following reasons, IT IS HEREBY ORDERED that:



1.   The Government’s Motion for a Stay [Doc. No. 29] is granted.

2.   The March 9, 2020 order of release issued by Magistrate Judge Bowbeer [Doc.

     No. 28] is hereby stayed pending the Court’s ruling on the Government’s motion

     for revocation pursuant to 18 U.S.C. § 3145(a).

3. The Government will file its motion and request for revocation on or before close

     of business on March 11, 2020.


Dated: March 10, 2020                           s/Susan Richard Nelson
                                                SUSAN RICHARD
                                                NELSON
                                                United States District Judge




                                      2
